Citation Nr: 0524891	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  95-20 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which inter alia denied the benefits sought.   

The case was previously before the Board in April 2002, at 
which time the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9 (a)(2)(2002).  However, the 
regulation authorizing the Board to undertake development was 
invalidated, and the case was necessarily remanded to afford 
the veteran a comprehensive otolaryngolical examination.  See 
Disabled American Veterans et. al v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal. 

In December 2001, a hearing was held before a Veterans Law 
Judge who was designated by the Chairman of the Board to 
conduct the hearing and decide the issue on appeal.  See 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  By a July 2005 letter, the Board informed the 
veteran that this Veterans Law Judge was no longer employed 
by the Board, that the law required the Veterans Law Judge 
who heard his testimony participate in any decision made on 
appeal, and that he had a right to another hearing by another 
Veterans Law Judge.  The letter asked him to tell the Board 
within 30 days whether he wanted another hearing.  No 
response has been received, and the Board will presume the 
veteran does not want another hearing. 

Additional medical consultation and treatment records were 
received in June 2005 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ); such 
evidence has not first been considered by the AOJ.  Pursuant 
to 38 C.F.R. § 20.1304 (2004), pertinent evidence received by 
the Board under this section necessitates a return of the 
case to the AOJ for review, consideration and preparation of 
a supplemental statement of the case prior to a Board 
decision unless there has been a waiver of such referral.  
The veteran's post-certification evidence consists of 
material previously considered and documents that are without 
reference to hearing loss or tinnitus.  The evidence does 
therefore preclude a decision by the Board at this time.


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service or by a service connected 
disability. 

2.  Tinnitus was not incurred in or aggravated by active 
military service or by a service connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002). 

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VA 's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

The claim was filed in January 1994, many years prior to the 
enactment of the VCAA.  The initial adverse rating was in 
January 1995.  Consequently, the initial VCAA notice was 
issued in May 2004, after the initial adverse rating was 
issued.  

As noted in Pelegrini II, the plain language of 38 U.S.C.A. § 
5103(a) requires that this notice be provided relatively soon 
after VA receives a complete or substantially complete 
application for benefits.  The Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the May 2004 letter provided to the veteran was not 
given prior to the first AOJ adjudication of the claim, the 
veteran's claims were readjudicated in a Supplemental 
Statement of the Case of March 2005, which also included the 
pertinent regulations.  The May 2004 letter was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of this letter 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the last VCAA letter was sent in July 2005, the Board 
allowed an additional 30 days for the submission of 
additional evidence or argument.  However, there was no 
further relevant evidence submitted by the veteran.  He has 
thus been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice and no prejudice inures to him because of the timing 
of the VCAA notice.  See, e.g., 38 C.F.R. § 20.1102; Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration. See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination" for the veteran to 
overcome. Similarly, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim and conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A. § 5103A (a),(b), (c) and (d).  The 
veteran was afforded multiple VA audiological examinations.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.

The Merits of the Claims

The veteran argues that he incurred bilateral hearing loss 
and tinnitus as a result of active military service, or as a 
result of service-connected otitis media.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310;  Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  Additionally, service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  Each disorder for which a veteran seeks 
service connection must be considered on the basis of 
evidence, including that shown by his service records, his 
medical records, and pertinent medical and lay evidence.  Id.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. §§ 3.310. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service medical records reveal the veteran then developed 
chronic otitis media, right, and service connection has been 
established for this condition (asymptomatic and 
noncompensable since 1972).   He underwent several surgical 
procedures in 1967-1968 to repair his ear.  Service medical 
records are silent as to complaints, treatment or diagnoses 
relating to tinnitus.  The veteran's separation examination 
was afforded in March 1967.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
5
5
10
15
15

Pure tone threshold at 6000 Hertz was 20.  Slight high 
frequency loss was noted.  

In April 1972, he was afforded a VA examination.  The 
examiner noted essentially normal hearing at all frequency 
levels, and the veteran specifically reported the absence of 
tinnitus as well as ear pain.

A VA audiological examination was afforded in September 1992.  
The veteran reported onset of hearing loss since 1967 and 
tinnitus since 1971.  The examiner noted normal hearing post 
surgically from 1972 and that while the veteran's then 
existing hearing loss was possibly related to service 
connected otitis media it could not be related to the surgery 
in the 1970's.  

An examiner recorded complaints of hearing loss on outpatient 
treatment records in October 1993.  The examiner documented a 
"First Visit" (emphasis in original) and also noted the 
veteran's reported history of a right ear traumatic 
perforation in Vietnam and that he underwent a tympanoplasty 
procedure in 1968.  The impression was hearing loss with 
probable association to damage 25 years earlier.

At a March 1994 VA examination, the veteran reported onset of 
unilateral tinnitus on the right in 1968, associated with a 
mastoid operation performed at that time.  He reported a 
noise history of gunfire, military training noises, aircraft 
noises, mortar fire and groundpower noises.  Audiological 
test results yielded mild to moderate hearing loss in the 
right ear and normal hearing on the left.  Tinnitus was 
assessed as present, and history of decreased hearing and 
tinnitus, on the right, was diagnosed.   

In due course of development of the claim, the veteran was 
afforded a VA examination in September 2002.  The examiner 
reported inconsistent opinions:  (a)
the veteran's tinnitus was not likely related to his service 
or his service connected otitis media or the surgical 
procedures, although the disorders were possibly related to 
otitis media.  

Because the results were of such inconsistency, the report 
was returned to the examiner in June 2004.  See 38 C.F.R. § 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).  
The veteran reported bilateral tinnitus since 1968 as well as 
exposure to acoustical trauma in service, as detailed above.  
He reported ear infections on the right in service with the 
last one in 1967.  

The examiner reported a review of the claims file.  The 
examiner reviewed the record, and concluded that the claimed 
disorders were not likely related to service or to a service 
connected disability.  The examiner specifically noted the 
1972 examination, which then noted the absence of hearing 
loss or tinnitus some years after service.

The Board has carefully considered all the evidence.  The 
veteran's occupational specialty during service, including 
his service in Vietnam, was in supply services.  There is no 
indication in the records that he was a veteran of combat, 
nor that he was awarded any medals or citations that would 
indicate otherwise.  Thus, the principals of 38 U.S.C.A. § 
1154(b) (West 2002) that could potentially reduce "the 
evidentiary burden for combat veterans with respect to. . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service," are not for application.  Id.

The Board observes that the veteran's separation examination 
noted slight hearing loss on the right.  However, such a 
notation does not indicate hearing loss was then demonstrated 
for VA purposes.  As was noted in Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993), the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

Hensley, 5 Vet. App. at 157.

In this case, despite the fact that slight high frequency 
hearing loss was diagnosed on separation, there was no actual 
hearing loss within the regulatory definition, shown by 
audiological testing and a competent medical evidence has 
specifically excluded such linkage.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). Even where there is evidence 
of an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  

The Board additionally notes the absence of complaints or 
diagnoses relating to the claimed disorders until the early 
1990's.  Such evidence weighs against the claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered as a factor in determining a service connection 
claim). 

The veteran recently reported onset of tinnitus since 1968 
and such has been lately recorded in the medical record.  The 
veteran's latest account is belied by the record, as he 
specifically denied such symptoms upon his separation from 
active duty.  The law provides in this regard that the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

In this regard, the October 1993 examination was conducted 
without benefit of review of the record and relies largely 
upon history as provided by the veteran, which history is 
inconsistent with service medical records and records from 
1972.  Accordingly, that examination is not accorded any 
probative weight. 

After consideration of all of the evidence, the most recent 
VA examination is entitled to the greatest probative weight 
because it was produced with a longitudinal view of the 
entire record.  In consideration of all the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.



	                        __ 
__________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


